     WO

 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-17-02428-PHX-SPL
      Pablo A Castellanos, et al.,
                                                 )
 9                                               )
                        Plaintiffs,              )    ORDER
10                                               )
      vs.                                        )
11                                               )
                                                 )
12    Encore Credit Corporation, et al.,         )
                                                 )
13                                               )
                        Defendants.
                                                 )
14                                               )
                                                 )
15
16          On November 28, 2018, Defendant Encore Credit Corporation (“Encore”) filed its
17   Motion for Judgement on the Pleadings (Doc. 79) (the “Motion”). In the Motion, Encore
18   seeks judgment in its favor on all claims contained in the complaint (Doc. 12). On June 4,
19   2019, Encore filed a Notice of Non-Opposition (Doc. 103) stating that Plaintiffs Pablo
20   Castellanos and Judith Castellanos failed to respond to the Motion within 14 days of service
21   as required by Rules of Practice of the U.S. District Court for the District of Arizona 7.2(c).
22   (Doc. 103) On June 14, 2019, the Court issued an Order warning the Plaintiffs of the
23   Motion and requiring the Plaintiffs to respond to the Motion by June 28, 2019. (Doc. 105)
24   The Plaintiffs did not file a response by the Court’s deadline. Accordingly, pursuant to
25   LRCiv 7.2(i),
26   ///
27   ///
28   ///
 1         IT IS ORDERED that Defendant Encore Credit Corporation’s Motion for
 2   Judgment on the Pleadings (Doc. 79) is granted. The Clerk of Court shall enter judgment
 3   in favor of Defendant Encore Credit Corporation on all of Plaintiffs’ claims, and Defendant
 4   Encore Credit Corporation shall be dismissed from this action with prejudice.
 5         Dated this 1st day of July, 2019.
 6
 7
                                                     Honorable Steven P. Logan
 8                                                   United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
